Inn a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Richmond County (Porzio, J.), dated October 4, 2004, which, inter alia, placed him in the custody of the New York State Office of Children and Family Services for placement in a limited secure facility for a period of 12 months less the period of time spent in detention pending disposition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant’s sole argument is that he was denied a “full and fair” dispositional hearing because a diagnostic assessment, pursuant to Family Court Act § 351.1, was not completed. Thus, he contends that the matter should be remitted for a “forensic” evaluation, a new dispositional hearing, and a determination as to whether “a more appropriate disposition” should be placement in a vocational school and group counseling. However, that contention has been rendered academic by the expiration of the period of placement (see Matter of Paul C., 5 AD3d 592, 593 [2004]). Accordingly, the appeal is dismissed. Cozier, J.P., Ritter, Rivera and Fisher, JJ., concur.